Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 21-36 are pending, and examined herein.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fetalvero et al. (US 20170114080, PTO-892 of record in the Parent), in view of Wittlin (US 20070212428, PTO-892).
Fetalvero et al. teaches method of treating diseases or disorders associated with mTORC1 employing compounds of formula I which encompass instant compound I-90. See structure below; claim 31; see page 12, Table 1, compound I-90 which is instant compound; paras [0010]-[0020]. It is taught that activating mTORC is used to treat depression, and compounds of formula I therein or pharmaceutically acceptable composition comprising the compounds of formula I therein can be used to treat depression. See page 26, paras [0143]-[0144]. It is taught other therapeutic agents can be administered in combination with compounds of formula I. See para [0221]. It is taught that the additional agents can be administered separately from the compound of formula I-containing composition, as part of multiple dosage regimen or may be part of single dosage form mixed together with the compound of formula I as a single composition. See para [0222]. Pharmaceutically acceptable compositions comprising compounds of formula I and pharmaceutically acceptable carrier, adjuvant or vehicle is taught. See para [0102]-[0103].

    PNG
    media_image1.png
    132
    166
    media_image1.png
    Greyscale

Fetalvero et al. does not specifically teach treating treatment-resistant depression comprising administering compound I-90 or a pharmaceutically acceptable composition comprising the compound I-90.
Fetalvero et al. does not teach treating treatment-resistant depression comprising administering compound I-90 or a pharmaceutically acceptable composition comprising the compound I-90 in combination with an antidepressant therapeutic agent as in instant claims 21-30.
Wittlin teaches treating a patient for depressive disorder comprising administering a composition comprising bupropion and a tricyclic antidepressant. See claim 78. Wittlin also teaches treating a patient for treatment resistant depression by administering a composition comprising lithium and bupropion; a composition comprising lithium, tricyclic antidepressant and a selective serotonin reuptake inhibitor (SSRI); a composition comprising lithium, venlafaxine and a selective serotonin reuptake inhibitor (SSRI); a composition comprising lithium and mirtazapine. See para [0043]; claim 152. Wittlin teaches that tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline are used. See claims 81, 156. Serotonin reuptake inhibitor (SSRI) such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine, paroxetine or duloxetine are used. See claims 79, 153; Example 12. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments because Fetalvero et al. teaches that activating mTORC is used to treat depression; and compounds of formula I therein which encompass compound I-90 or a pharmaceutically acceptable composition comprising the compounds of formula I therein can be used to treat depression. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to a subject suffering from treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments, since compounds therein which include instant compound I-90 activate mTORC and compounds that activate mTORC can be used to treat depression.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches treating a patient for depressive disorder comprising administering a composition comprising bupropion and a tricyclic antidepressant. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to a subject suffering from treatment resistant depression with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches that SSRIs are used for treating depression. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to a subject suffering from treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1, 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,912,750, and further in view of Wittlin (US 20070212428, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is drawn to a method of treating treatment-resistant depression in a patient comprising administering an effective amount compound of I-90 or a pharmaceutically acceptable composition comprising the compound I-90 in combination with an antidepressant therapeutic agent, wherein the treatment resistant depression is resistant to first line or second line treatments. The claims of '750, are drawn to a method of treating treatment-resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in a patient in need thereof comprising administering a compound of formula I-90 as instant claim 1 or a composition comprising a compound I-90 as in instant claim 1. “750 does not teach administration of antidepressant therapeutic agents as in instant claims 21-30. However, administration of antidepressant therapeutic agents as in instant claims 21-30 is obvious in view of secondary reference Wittlin (US 20070212428) as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to treat treatment resistant depression in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches treating a patient for depressive disorder comprising administering a composition comprising bupropion and a tricyclic antidepressant. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to a subject suffering from treatment resistant depression with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to treat treatment resistant depression in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches that SSRIs are used for treating depression. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to a subject suffering from treatment resistant depression with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.


2) Claims 1, 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 of U.S. Patent No. 10,752,644, and further in view of Wittlin (US 20070212428, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is drawn to a method of treating treatment-resistant depression in a patient comprising administering an effective amount compound of I-90 or a pharmaceutically acceptable composition comprising the compound I-90 in combination with an antidepressant therapeutic agent. The claims of '644, are drawn to composition comprising a compound I-90 as in the instantly claimed method, and method of treating depression in a patient in need thereof comprising administering composition comprising the compound I-90. “644 does not teach administration of antidepressant therapeutic agents as in instant claims 21-30. However, administration of antidepressant therapeutic agents as in instant claims 21-30 is obvious in view of secondary reference Wittlin (US 20070212428) as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments because ‘644 teaches a method of treating depression in a patient in need thereof comprising administering composition comprising the compound I-90. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to a subject suffering from treatment resistant depression wherein the treatment resistant depression is resistant to first line or second line treatments, since ‘644 teaches that compound I-90 or a pharmaceutical composition comprising the compound I-90 can be used to treat depression.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches treating a patient for depressive disorder comprising administering a composition comprising bupropion and a tricyclic antidepressant. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to a subject suffering from treatment resistant depression in separate unit dosage forms or together in a single unit dosage form with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches that SSRIs are used for treating depression. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to a subject suffering from treatment resistant depression in separate unit dosage forms or together in a single unit dosage form with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.

3) Claims 1, 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,100,066, and further in view of Wittlin (US 20070212428, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is drawn to a method of treating treatment-resistant depression in a patient comprising administering an effective amount compound of I-90 or pharmaceutically acceptable composition comprising the compound I-90 in combination with an antidepressant therapeutic agent. The claims of '066, are drawn to compounds and composition comprising the compounds which include compound I-90 as in the instantly claimed method. Because the method of the present invention utilizes the compounds of '066, and ‘066 teaches that the compounds therein have utility in treating depression, the inventions are considered obvious over one another. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments because ‘066 teaches treating depression in a patient in need thereof comprising administering composition comprising the compound I-90. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to a subject suffering from treatment resistant depression wherein the treatment resistant depression is resistant to first line or second line treatments, since ‘066 teaches that compound I-90 or a pharmaceutical composition comprising the compound I-90 can be used to treat depression.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches treating a patient for depressive disorder comprising administering a composition comprising bupropion and a tricyclic antidepressant. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to a subject suffering from treatment resistant depression in separate unit dosage forms or together in a single unit dosage form with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches that SSRIs are used for treating depression. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to a subject suffering from treatment resistant depression in separate unit dosage forms or together in a single unit dosage form with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.

Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .” 
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. 

4) Claims 1, 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,414,782 (US Application no.15/974,734), and further in view of Wittlin (US 20070212428, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is drawn to a method of treating treatment-resistant depression in a patient comprising administering an effective amount compound of I-90 or a pharmaceutically acceptable composition comprising the compound I-90 in combination with an antidepressant therapeutic agent. The claims of '782, are drawn to compounds and composition comprising compounds which include compound I-90 as in the instantly claimed method. Because the method of the present invention utilizes the compounds of '782, and ‘782 teaches that the compounds therein have utility in treating depression, the inventions are considered obvious over one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments because ‘782 teaches treating depression in a patient in need thereof comprising administering composition comprising the compound I-90. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 to a subject suffering from treatment resistant depression wherein the treatment resistant depression is resistant to first line or second line treatments, since ‘782 teaches that compound I-90 or a pharmaceutical composition comprising the compound I-90 can be used to treat depression.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches treating a patient for depressive disorder comprising administering a composition comprising bupropion and a tricyclic antidepressant. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent bupropion and tricyclic antidepressant such as desipramine, nortriptyline, or amitriptyline to a subject suffering from treatment resistant depression in separate unit dosage forms or together in a single unit dosage form with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to treat treatment resistant depression, wherein the treatment resistant depression is resistant to first line or second line treatments in separate unit dosage forms or together in a single unit dosage form because Wittlin teaches that SSRIs are used for treating depression. One of ordinary skill in the art would have been motivated to administer compound I-90 or a pharmaceutical composition comprising the compound I-90 in combination with an antidepressant therapeutic agent SSRI such as sertraline, citalopram, escitalopram, fluvoxamine, fluoxetine or paroxetine to a subject suffering from treatment resistant depression in separate unit dosage forms or together in a single unit dosage form with reasonable expectation of success of treating treatment resistant depression with at least additive therapeutic effect.

Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .” 
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627